Exhibit 10.1 AGREEMENT TO REPAY DEFERRED COMPENSATION PAYMENTS This Agreement dated as of the last date set forth on the signature page hereto (the “ Effective Date ”) is entered into between and among Roger G. Little (“ Little ”) an individual, David R. Blouin (“ Blouin ”), an individual, Blouin & Company, Inc. (“ Blouin & Company ”), a Massachusetts corporation, and Spire Corporation (“ Spire ” and, with Little, the Trust, Blouin and Blouin & Company, each a “ Party ” and collectively the “ Parties ”), a Massachusetts corporation. WHEREAS, in connection with Little’s services to Spire, Little asserts he was entitled, pursuant to that certain Spire Corporation Non-Qualified Deferred Compensation Plan for Roger Little (the “ Deferred Compensation Plan ”), to receive, and did receive from a trust established solely for the purpose of holding and disbursing funds in connection with the Deferred Compensation Plan (the “ Plan Trust ”), payment of $2,164,534 in cash and 845,241 shares of Spire stock as deferred compensation (the “ Deferred Compensation Payment ”); and WHEREAS, Blouin, individually and through Blouin & Company, served as trustee of the Plan Trust; and WHEREAS, By letter date December 11, 2015, Spire made demand for return of the Deferred Compensation Payment and raised certain concerns about Little’s unconditional right to the Deferred Compensation payment; and WHEREAS, Little has certain claims (the “ Little Claims ”) against Spire for monies owed; and WHEREAS, as set forth herein, Little has agreed to repay to Spire, and Spire has agreed to accept repayment of, the Deferred Compensation Payment. NOW, THEREFORE, in consideration of the mutual covenants and promises among the Parties hereto, for good and valuable consideration, and without admission of liability by any Party, the Parties hereto execute the following mutual, general releases in favor of the Parties: 1.
